          Case 1:20-cv-04294-AKH Document 22 Filed 10/02/20 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 CJI TRADING LLC f/k/a CROTON                                   :
 JEWELRY INTERNATIONAL LLC,                                     :   ORDER REGULATING
                                                                :   PROCEEDINGS
                                         Plaintiff,             :
              v.                                                :   20 Civ. 4294 (AKH)
                                                                :
 JPMORGAN CHASE BANK, N.A.,                                     :
                                                                :
                                          Defendant.            :
                                                                :
 -------------------------------------------------------------- X

ALVIN K. HELLERSTEIN, U.S.D.J.:

                 Oral argument on Defendant’s motion to dismiss will be held on November 17,

2020, at 2:30 p.m. Oral argument will be held telephonically via the following call-in number:

                 Call-in number: 888-363-4749

                 Access code: 7518680

                 To ensure that the hearing proceeds smoothly and to avoid disruption, the Court

directs those calling in (other than counsel) to mute their telephones. Not later than November

13, 2020, at 12:00 p.m., the parties shall jointly submit to the court (via the email address

HellersteinNYSDChambers@nysd.uscourts.gov) a list of all counsel expected to appear on the

record at the telephonic argument, along with their contact information.

                 SO ORDERED.

Dated:           October 2, 2020                                      /s/ Alvin K. Hellerstein
                 New York, New York                                 ALVIN K. HELLERSTEIN
                                                                    United States District Judge
